Exhibit 10.3

August 9, 2006

Mr.  Bob Richardson
7072 Eveningsong Dr.
Huntington Beach, CA 92648

Re:          Amended and Restated Side Letter regarding transition assistance
and Option Vesting on Change of Control

Dear Bob:

This letter agreement confirms our agreement to amend and restate that certain
Side Letter Agreement dated August 18, 2003 between you and Primal regarding
transition assistance and option vesting upon the occurrence of certain events
or conditions.

Transition Assistance

As discussed, Primal would provide you with ninety (90) days transition
assistance pay upon the occurrence of certain events described hereafter.  This
would be contingent upon your entering into a standard written separation
agreement and release with Primal and would be paid out according to the normal
payroll schedule.  This agreement will apply only if your employment is
involuntarily terminated for other than Cause and will not apply if your
employment is terminated for Cause or you voluntarily terminate your employment
with Primal.

“Cause” means: (a) your failure to perform (other than by reason of disability)
your duties and responsibilities to Primal in any material respect in the good
faith determination of the Board of Directors and, after receiving written
notice to such effect from Primal, fails to cure the problem within ten (10)
days of receipt of such written notice; (b) your gross negligence or willful
misconduct in the performance of your duties and responsibilities to Primal,
such duties and responsibilities not to be unreasonably imposed; (c) your
appropriation (or attempted appropriation) of a material business opportunity of
Primal’s, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of Primal; (d) your
misappropriation (or attempted misappropriation) of any of Primal’s funds or
property; or (e) the conviction of, or the entering of a guilty plea or plea of
no contest by you with respect to, a felony

Option Vesting on Change of Control

As discussed, to the extent permitted under applicable law, upon the occurrence
of (i) a Change of Control, (ii) you are terminated without Cause, or (iii) you
terminate your employment for Good Reason, all outstanding unvested stock
options granted to you by the Company shall accelerate and vest.


--------------------------------------------------------------------------------




Change of Control shall mean in a transaction or series of related transactions,
(i) the sale of all or substantially all of the assets of the Company, (ii) the
acquisition by any person, entity or group within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934 (“Exchange Act”) or any
comparable successor provisions of the beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act, or comparable successor rules)
of more than 50% of the outstanding capital stock of Primal, or (iii) the
merger, consolidation or other reorganization of Primal; provided, however, that
any such merger, consolidation or other reorganization of Primal whereby
securityholders of the Company immediately prior to such transaction continue to
own not less than 50% of the capital stock in the surviving company following
such transaction shall not be deemed to be a Change of Control.  Additionally, a
Change of Control shall be deemed to have occurred upon (i) Primal entering into
a “going private” transaction, (ii) the deregistration of Primal’s securities
under the Exchange Act, or (iii) Primal otherwise no longer being subject to the
reporting requirements under the Exchange Act and no longer filing periodic
reports under such Act.

Good Reason shall mean any of the following: (a) a material breach by Primal of
any agreement between you and Primal concerning your employment with Primal;
provided, however, that Primal shall have ten (10) days to remedy the breach
after receipt of written notice from you that the breach has occurred if the
breach is susceptible of cure; (b) the assignment without your express and
voluntary written consent to a title, status, overall position,
responsibilities, duties, reporting relationship, or general working environment
of a materially lesser status or degree of responsibility than your title,
status, overall position, responsibilities, duties, reporting relationship, and
general working environment at the effective date of this letter agreement; (c)
the requirement by Primal that you relocate your personal residence outside the
metropolitan Orange County, California area; (d) the relocation by Primal of
your office more than 50 miles from its location as of the effective date of
this letter agreement; (e) any failure by Primal to obtain the assumption of any
material written agreement between you and Primal concerning your employment by
any successor of Primal or assignee of substantially all of the business of
Primal; or (f) any material change by Primal in the benefits or incentive
compensation offered to you from those in which you are participating on the
effective date of this letter agreement, or the taking of any action by Primal
which would materially and adversely affect your participation in or reduce your
benefits under any of the benefits or incentive compensation plans of Primal or
deprive you of any fringe benefit then enjoyed by you; provided, however, that
nothing contained in this subparagraph (f) shall be deemed to permit termination
by you for Good Reason if Primal offers a range of benefit plans and programs to
you which, taken as a whole, are at least comparable to the benefits and
incentive compensation in which you are participating on the effective date of
this letter agreement.


--------------------------------------------------------------------------------




If this arrangement is acceptable to you, please sign the enclosed copy of this
letter and return it to me at your earliest convenience.

Very truly yours,

 

Joseph R. Simrell

 

Chief Executive Officer

 

cc:           Personnel File

 

I agree to the terms described above:

 

 

Signature

Date

 

 


--------------------------------------------------------------------------------